Citation Nr: 0100853	
Decision Date: 01/12/01    Archive Date: 01/17/01

DOCKET NO.  96-45 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for asthma, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from February 1975 to April 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the veteran's claim of 
entitlement to an increased rating for his asthma, then 
evaluated as 10 percent disabling.  The veteran perfected a 
timely appeal of this determination to the Board.

In September 1997, the RO increased the evaluation of the 
veteran's asthma to 30 percent, effective June 6, 1995.  
Because the increase in the evaluation of the veteran's 
asthma does not represent the maximum available rating 
available for this disability, the veteran's claim for a 
higher evaluation remains in appellate status.  AB v. Brown, 
6 Vet. App. 35 (1993).


REMAND

The record shows that the veteran requested the opportunity 
to testify at a hearing before a Member of the Board at the 
local VA office.  In light of this request, in a November 
2000 letter, the Board requested that the veteran clarify 
whether he still wished to be afforded such a hearing.  The 
letter indicated that if the veteran failed to respond within 
thirty days, the Board would assume that he wished to testify 
at a hearing before a traveling Member of the Board.  To 
date, the veteran has not responded to the letter.  
Accordingly, this case must be remanded.

In light of the foregoing, the case is hereby REMANDED to the 
RO for the following action:

The appellant should be scheduled for a 
"Travel Board" hearing following the 
usual procedures under 38 U.S.C.A. § 7107 
(West 1991 & Supp. 2000) and 38 C.F.R. 
§ 20.704 (2000).

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence or argument within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


